Citation Nr: 0715588	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  00-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, formerly described as psycho-physiological 
nervous system reaction, higher than 30 percent from December 
8, 1998, to November 18, 2002, and higher than 50 percent 
from November 19, 2002 to March 8, 2006.

2.  Entitlement to an increased rating for bronchitis with 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

4.  Entitlement to an effective date earlier than March 9, 
2006, for the assignment of a total (100 percent) rating for 
generalized anxiety disorder.  

5.  Entitlement to an effective date earlier than March 9, 
2006, for eligibility for Dependents' Educational Assistance 
(DEA). 
  

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1943.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of an October 1999 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was last remanded in 
July 2005.

As of July 2005, the issues on appeal were: (1) entitlement 
to an increased rating for generalized anxiety disorder, 
higher than 30 percent from December 8, 1998, to November 18, 
2002, and higher than 50 percent on and after November 19, 
2002; (2) entitlement to an increased rating for bronchitis 
with COPD, evaluated as 10 percent disabling; and (3) 
entitlement to TDIU.  A June 2006 rating decision, issued 
while the appeal was on remand status, (1) proposed a finding 
of incompetency; (2) granted a 100 percent rating for 
generalized anxiety disorder, effective March 9, 2006; and 
(3) established entitlement to DEA, also effective March 9, 
2006.

In September 2006, the veteran filed a statement indicating 
his disagreement with the "March 9, 2006 effective date in 
Decisions 1 and 2" of the June 30, 2006 rating decision.  
The record before the Board does not include a statement of 
the case concerning this notice of disagreement.  
Consequently, remand is required.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  Because issue 1 in the June 2006 rating 
decision was the proposed finding of incompetency and did not 
include an effective date for the proposed finding, the Board 
has characterized the issues as (1) an earlier effective date 
for a total rating for generalized anxiety order; and (2) an 
earlier effective date for entitlement to DEA.  Those issues 
are listed on the title page of this decision as issues no. 4 
and 5.  

With the assignment of a total rating for generalized anxiety 
disorder effective March 9, 2006, the issue on appeal, as to 
that disability, is as characterized on the title page of 
this decision (no. 1).  As for TDIU, TDIU cannot 
simultaneously be in effect with a total (100 percent) 
rating, which, here, has been in effect since March 9, 2006, 
with the assignment of a 100 percent rating for generalized 
anxiety disorder.  See 38 C.F.R. § 4.16(a) (2006) ("Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total . . .").  

Finally, the issue raised by the veteran's September 2006 
statement that the June 2006 rating decision failed to decide 
the issue of a permanent, total rating pursuant to 38 C.F.R. 
§ 3.340 is REFERRED to the RO, for appropriate action.  On 
this matter, the Board notes that, in June 2006, entitlement 
to DEA, effective March 9, 2006, was established based on a 
service-connected disability (generalized anxiety disorder), 
deemed totally disabling and permanent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand 
that was based, in part, on the requirements of 38 C.F.R. 
§ 3.159(e).  The motion concluded that the June 2003 letter 
that had informed the veteran of the medical records that had 
been procured did not meet the requirements of that 
regulation, and that the veteran had not been informed of the 
results of the search for VA treatment records from Miami and 
Riveria Beach.  Consequently, the Board, in its July 2005 
remand, specified that the veteran be informed that no 
records were found at the Miami VA Medical Center when sought 
in 2002 and that a facility by the name of Riviera Beach was 
not located in Florida when searched in 2002, and that the 
notice contain four elements specified in 38 C.F.R. 
§ 3.159(e).  

The veteran was informed, in a letter dated October 21, 2005, 
that no records were found at the Miami VA Medical Center 
when sought in 2002 and that a facility by the name of 
Riviera Beach was not located in Florida when searched in 
2002.  He was requested to provide these records.  The letter 
did not, however, contain an explanation of the efforts VA 
made to obtain the records or a description of any further 
action VA will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  As noted in the joint motion for 
remand granted by the Court, a remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, a remand is required to 
ensure compliance with the July 2005 remand instructions.

The July 2005 Board remand also instructed that a pulmonary 
examination be conducted, and that the examination report 
contain an opinion concerning whether the veteran's service-
connected bronchitis with chronic obstructive pulmonary 
disease impacts his employability and, if so, to what degree, 
as well as whether the veteran's pulmonary disabilities, when 
considered in conjunction with his service-connected 
generalized anxiety disorder, causes unemployability.  The 
report of the March 2006 VA examination contains the 
requested opinion concerning the veteran's pulmonary 
disorder, but does not address whether the veteran's service-
connected pulmonary disability, in conjunction with his 
service-connected generalized anxiety disorder, causes 
unemployability.  Consequently, remand is required pursuant 
to Stegall, supra.  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be specifically 
advised that no records were found at the 
Miami VA Medical Center when sought in 
2002 and that a facility by the name of 
Riviera Beach was not located in Florida 
when searched in 2002.  The notice to the 
veteran, pursuant to 38 C.F.R. § 3.159(e) 
should contain (i) The identity of the 
records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to 
obtain the records; (iii) A description of 
any further action VA will take regarding 
the claim, including, but not limited to, 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain; and (iv) A notice that the 
claimant is ultimately responsible for 
providing the evidence.  

2.  Return the veteran's claims folder to 
the physician who performed the March 2006 
pulmonary examination, and ask for an 
opinion concerning whether the veteran's 
service-connected pulmonary disabilities, 
when considered in conjunction with his 
service-connected generalized anxiety 
disorder, causes unemployability.  The 
opinion must be supported by complete 
rationale.  

If the March 2006 examiner is not 
available, or if the opinion cannot be 
given without further examination, 
schedule the veteran for an examination to 
determine the nature and severity of his 
pulmonary disabilities.  The examiner 
should review all pertinent medical 
records, perform all necessary testing, 
render all appropriate diagnoses, and 
specifically render an opinion as to 
whether the veteran's service-connected 
bronchitis with chronic obstructive 
pulmonary disease impacts his 
employability and, if so, to what degree.  
The examiner should then state an opinion 
as to whether the veteran's pulmonary 
disabilities, when considered in 
conjunction with his service-connected 
generalized anxiety disorder, causes 
unemployability.  All opinions rendered 
must be supported by complete rationale.


3.  Issue a Statement of the Case for the 
notice of disagreement received in 
September 2006 concerning the June 2006 
rating decision, regarding the effective 
dates of March 9, 2006, assigned for a 100 
percent rating for generalized anxiety 
disorder and for entitlement to DEA 
benefits.

4.  After the development requested above 
has been completed to the extent possible, 
again consider the evaluations of 
generalized anxiety disorder and 
bronchitis with COPD, and a TDIU rating.  
If the benefit remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




